FILED
                                                                   United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                       Tenth Circuit

                                 TENTH CIRCUIT                            October 8, 2015
                         _________________________________
                                                                       Elisabeth A. Shumaker
                                                                           Clerk of Court
ERIC M. MUATHE,

      Plaintiff - Appellant,

v.                                                        No. 15-3019
                                              (D.C. No. 2:14-CV-02207-JTM-JPO)
FIFTH THIRD BANK; FIFTH THIRD                              (D. Kan.)
HOLDINGS FUNDING LLC; FIFTH
THIRD AUTO FUNDING CONDUIT
LLC; LAW OFFICE OF MARK A.
WERNER; THOMPSON COBURN LLP;
CRAWFORD COUNTY SHERIFF;
MARK A. WERNER; DAVID M.
MANGIAN; JEREMY HEJL; BRIAN S.
MATHIOT; GARRETT COMBS;
DANIEL KLATT,

      Defendants - Appellees,

and

PENDLETON AND SUTTON LLC;
FLETCHER AUTO GROUP;
TRANSUNION; EQUIFAX, INC.;
EXPERIAN, PLC; BRANDY L.
SUTTON; LAUREN MANN; ANNE B.
HALL; JENNI HAAK; REGIONAL
ADJUSTMENT BUREAU,

      Defendants.
                         _________________________________

                               ORDER AND JUDGMENT*

      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
                                                                           (continued)
                        _________________________________

Before KELLY, BALDOCK, and GORSUCH, Circuit Judges.
                  _________________________________

      Eric Muathe was none too pleased about the repossession of his

Mercedes-Benz. And he wasn’t about to let it go without a fight. So after finding

himself the defendant in state court for defaulting on his car loan, Mr. Muathe

retaliated with a lawsuit of his own. This one he filed in federal court, alleging a

RICO conspiracy among the car dealership, bank, credit agencies, debt collectors,

and so many others — twenty-two defendants in all. But after reviewing the

defendants’ motions to dismiss, the district court concluded that Mr. Muathe’s

complaint failed to state a plausible claim for relief and dismissed his pleading

without prejudice under Fed. R. Civ. P. 8(a) and 12(b)(6). So now we have this

appeal.

      To win reversal of the district court’s Rule 8 decision, Mr. Muathe must show

that the court abused its discretion in determining that his complaint failed to supply

the defendants with a short and plain statement affording fair notice of the claims

against them and the relevant facts underlying those claims. See Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007); United States ex rel. Lemmon v. Envirocare of

Utah, Inc., 614 F.3d 1163, 1167 (10th Cir. 2010). This much we do not believe he


ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.

                                           2
can do. As the district court observed, Mr. Muathe’s complaint spans a “rambling”

fifty pages and consists mostly of unadorned legal conclusions, simply accusing the

defendants of racketeering and fraud and a good many more crimes besides. In the

few places where the complaint does attempt to marshal facts, we agree with the

district court that “it fails to connect them” in any fairly discernible way to the legal

claims it alleges or their elements. While we are cognizant of our duty to view pro se

pleadings like this one liberally, see Erickson v. Pardus, 551 U.S. 89, 94 (2007), we

cannot call the district court’s Rule 8 assessment in this case an abuse of discretion.

       Neither would our destination differ under Rule 12(b)(6). Even reviewing the

complaint de novo and affording it the most liberal construction the legal deficiencies

are pretty plain. Take a few examples by way of illustration: the RICO claim

(Count I) doesn’t allege a single instance of predicate mail or wire fraud; what is, as

best we can tell, a malicious-prosecution claim (Count II) fails on its face because the

state replevin action on which it is based wasn’t resolved in Mr. Muathe’s favor; the

fraud and negligent-misrepresentation claims (Counts VI and XII) lack any

allegations suggesting justifiable reliance; and the service-of-process violation

(Count VII) fails on standing, as Mr. Muathe alleges harm only to non-parties.

       Assuming his complaint was properly dismissed, Mr. Muathe says the district

court at least should have allowed him to amend. But before the entry of judgment

he never filed a motion asking to amend and he never suggested how he might be

able to amend his way into plausible, legally adequate claims for relief. Neither will

this court fault a district court for failing to grant a motion for leave to amend that

                                            3
wasn’t fairly put to it. See, e.g., Garman v. Campbell Cty. Sch. Dist. No. 1, 630 F.3d
977, 986 (10th Cir. 2010) (upholding denial of leave to amend where the party failed

to file a motion explaining the bases for any proposed amendment but merely

included one line in a brief suggesting the possibility of amendment).

      Separately, Mr. Muathe says the district judge should have recused himself

due to a remote association with one of the defendants’ attorneys. But he presents

this challenge for the first time on appeal so we review it only for plain error.

See United States v. Mendoza, 468 F.3d 1256, 1262 (10th Cir. 2006). And it’s hard

to see anything like that here. Mr. Muathe suggests that the district judge in this case

was one of twenty-seven defendants in a different civil action and that an attorney for

some of the defendants here represented several other defendants there — defendants

not including the judge. But Mr. Muathe cites no authority suggesting that failure to

recuse in these circumstances constitutes plain error and we are aware of none.

Beyond that, Mr. Muathe raises various additional complaints in his appellate brief

but they do not warrant extended discussion here for none might alter the legally

dispositive problems we’ve already noted.

      Affirmed.


                                            ENTERED FOR THE COURT


                                            Neil M. Gorsuch
                                            Circuit Judge




                                            4